Title: From James Madison to Thomas Jefferson, 26 July 1803
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington July 26. 1803
Having recieved some days ago, but not in time for the last mail, the inclosed petition, I have thought it proper to forward with it a pardon, that in case it should be extended to the party, delay might be avoided. I know nothing more of the convict or of the merits of the petition than are to be gathered from the petition itself and the letter from W. Jones. It is signed, I observe by respectable names of all parties. Mr. Wagner will open your answer and make the proper communication to Mr. W. Jones.
No foreign information has been recd. since your departure; nor is any thing further known with respect to Bernadotte or Merry.
I have sent for a pr. of horses, and expect them here in two or three days. I am hurrying my preparations to leave this place as soon as they arrive, but have found the winding up the essential business more tedious than I was fully aware. Several letters which go into cypher particularly one to Mr. Monroe on the subject of Spain have run into considerable length. Mr. Gallatin is still here, but considers every [sic] as his last. Mr. E. Livingston made a visit for two days, and returned, I believe without saying a word to any one on the subject which was supposed to cause the visit; nor do I believe that a word was said to him on it. With respectful attachment I remain yrs.
James Madison
I got Mr. Wagner to see Mr. Mason on the subject of the Pardon. Mr. Mason has promised to write to you
I inclose a supplemental communication from Mr. King, in several views important. Also a letter resigning a Commission of Bankruptcy
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 29 July and with the notation: “Samuel Miller. E. Livingston. King’s lre.”



   
   Samuel Miller’s petition for pardon has not been found. Miller had been convicted of burglarizing a house in Alexandria County, District of Columbia, and was scheduled to be executed on 20 Aug. 1803. Jefferson issued a full pardon on 25 July 1803 (DNA: RG 59, PPR; 1 p.).



   
   JM to Monroe, 29 July 1803.



   
   In June 1803 a U.S. Treasury audit of the accounts of the district attorney for New York, Edward Livingston, revealed a shortage of funds. Livingston was not able to repay the money, and he resigned from office in August 1803 (William B. Hatcher, Edward Livingston: Jeffersonian Republican and Jacksonian Democrat [Baton Rouge, La., 1940], pp. 93–99).



   
   Rufus King to JM, ca. 20 July 1803.


